Title: From George Washington to Timothy Pickering, 31 August 1797
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 31 Augt 1797.

The last Mail brought me your favour of the 24th instant, covering a letter from General Kosciuszko. And presuming that the Attorney General is on his way to Virginia, I hope to receive, soon, the Packets you committed to his charge. Not knowing where Genl Kosciuszko may be, I pray your care of the enclosed to him, as it is probable his movements will be known to you.
It is with extreme regret I hear of the Yellow fever being in Philadelphia; and that so many families will be incommoded by a removal from it. Will it not render the meeting of Congress at that place uncertain? I sincerely hope that you may all escape, by steering clear of the Malady. With great esteem & regard I am always Yr obedt & affecte Servt

Go: Washington


P.S. Hearing that Mr Monroe’s production is in the Press, I wd thank you for a copy so soon as it issues from thence.

